     SINGER / BEA LLP                                   HUTCHISON & STEFFEN, PLLC
1
     Adam Cashman (admitted pro hac vice)               Joseph R. Ganley (5643)
2    acashman@singerbea.com                             Sandra S. Robertson (5504)
     Doug Tilley (admitted pro hac vice)                Peccole Professional Park
3    dtilley@singerbea.com                              10080 West Alta Drive, Suite 200
4
     601 Montgomery Street, Suite 1950                  Las Vegas, NV 89145
     San Francisco, California 94111                    Tel: (702) 385-2500
5    Telephone:    (415) 500-6080                       Fax: (702) 385-2086
     Facsimile:    (415) 500-6080                       jganley@hutchlegal.com
6
                                                        srobertson@hutchlegal.com
7    BROWN BROWN & PREMSRIRUT                           Attorneys for Plaintiff Playstudios, Inc.
     Puoy K. Premsrirut (State Bar No. 7141)
8    puoy@brownlawlv.com
     520 South Fourth Street, Second Floor
9
     Las Vegas, Nevada 89101
10   Telephone:     (702) 384-5563
     Facsimile:     (702) 385-1752
11   Attorneys for Defendants Centerboard Advisors,
12
     Inc. and Josh Grant

13
                                  UNITED STATES DISTRICT COURT

14                                        DISTRICT OF NEVADA

15   PLAYSTUDIOS, INC., a Delaware
     Corporation,
16                                                     CASE NO.:       2:18-cv-01423-JCM-NJK

17
            Plaintiff,
                                                       STIPULATION AND ORDER TO EXTEND
18   vs.                                               TIME TO RESPOND TO AMENDED
19                                                     COMPLAINT
     CENTERBOARD ADVISORS, INC., a
20   California Corporation; JOSH GRANT, an
     individual; and DOES I through X, inclusive,
21
            Defendants.
22

23

24          IT IS HEREBY STIPULATED between Plaintiff Playstudios, Inc. (“Playstudios”) and
25
     Defendants Centerboard Advisors, Inc. and Josh Grant (collectively, “Defendants”), by and through
26
     their undersigned counsels of record, to extend by one week Defendants’ deadline to respond to
27
     Playstudios’ amended complaint.
28




                                                      -1-
            Pursuant to a prior stipulation of the parties, Playstudios filed its amended complaint on
1

2    September 4, 2018, and Defendants are presently scheduled to respond to that amended pleading on

3    October 4, 2018. In light of emergent and unforeseen circumstances unrelated to this matter, counsel
4
     for Defendants has requested and, as a professional courtesy, counsel for Playstudios has agreed to, a
5
     short extension for Defendants to respond to the amended complaint.
6

7
            The parties hereby stipulate and agree that Defendants’ response to the amended complaint be

8    filed on or before October 11, 2018.
9           Good cause exists for the extension. This is the first request for an extension of time by
10
     Defendants, and the second sought collectively by the parties in this case. This extension is not
11
     intended to cause delay or prejudice to any party, and is not anticipated to result in any modification to
12

13   the other deadlines set by the Court in its Scheduling Order. See Dkt. No. 27.

14      DATED this 3rd day of October, 2018               DATED this 3rd day of October, 2018
15
        HUTCHISON & STEFFEN, PLLC                         SINGER BEA LLP
16
        __/s/ Sandra S. Robertson____________             ___/s/ Doug Tilley____________________
17      Joseph R. Ganley (5643)                           Adam S. Cashman (admitted pro hac vice)
        Sandra S. Robertson (5504)                        Doug Tilley (admitted pro hac vice)
18
        10080 West Alta Drive, Suite 200                  San Francisco, California 94111
19      Las Vegas, NV 89145                               Tel: (415) 500-6080
        Tel: (702) 385-2500                               Fax: (415) 500-6080
20      Fax: (702) 385-2086                               acashman@singerbea.com
21
        jganley@hutchlegal.com                            dtilley@singerbea.com
        srobertson@hutchlegal.com                         Attorneys for Defendants Josh Grant and
22      Attorneys for Plaintiff Playstudios, Inc.         Centerboard Advisors, Inc.

23                                                    ORDER
24
            IT IS SO ORDERED.
25
                        3
            DATED this _____ day of October, 2018.
26

27                                                  _____________________________________
28                                                  UNITED STATES MAGISTRATE JUDGE



                                                        -2-
